Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 5/6/2019 is being considered by the examiner.
Response to Arguments
Applicant’s arguments filed on 4/6/2021 are being considered by the examiner.
Based on the amendments, the examiner withdraws the 35 U.S.C 101 rejections for claims 2-6, 10-14, 18-19.

Rejections of Claims 1-20 under 35 U.S.C 101 starting page 1 of Remarks
The applicant shows analysis provided in Example 42 to refute the 101 rejection and states, from the analysis from Example 42, the citation “…converting updated information that was input by a user in a non-standardized form to a standardized format…”  The language from claim 1 stated “an extraction component that employs a model to “transform conversation messages” that already exist in the system. No human or user input is required for the transformation. The system operates on data that are already supplied by the computer. So there is no similarity with the example 42 that is mentioned.  There is no connection to the rest of the claim language. It is for this reason the Examiner does not find the arguments convincing.

Rejection of Claims 1-2, 6-10, and 14-20 under 35 U.S.C. § 102(a)(l)
The amendment have resulted in a 112(a) rejection which is detailed below. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 9 and 17, rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Amendments to claim 1, 9 and 17  recite “for a first set of first unstructured conversation messages of  the unstructured conversation messages performs a pairwise sentence comparison of the first unstructured conversation...” and also, “for a second set of second unstructured conversation messages of the unstructured conversation messages performs a context similarity comparison of second contexts of the second unstructured conversation messages to first contexts of the structured conversation threads to assign the first unstructured conversation messages to the structured conversation threads, wherein the context similarity comparison does not comprise the pairwise sentence comparison involving the second unstructured conversation messages…” As per the specifications “[0066] According to some implementations, rather than comparing the fourth message 602 to each of the preceding messages (e.g., the first message 302, the second message 402, the third message 506), the fourth message 602 can be compared to the previous contexts (e.g., the first thread context 306 (C1) and the second thread context 504 (C2)). Thus, according to these implementations, the third pairwise classification 604 can perform a first comparison between the fourth message 602 and the first thread context 306 (C1) and a second comparison between the fourth message 602 and the second thread context 504 (C2).”  Contrary to the claim language, the specification appears to describe requiring the pairwise classification for context, and the Examiner could not locate other areas of support for this in the specifications. Since a pairwise comparison as per the specs using a context, it is not possible to implement the highlighted bold italics text. In that sense, there is no support for the amendment in the specifications.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



Claims 1, 7-9, 15-17 and 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
The independent claim 1 recites: “an extraction component that employs a model to transform unstructured conversation messages from a plurality of parties communicating in a communication channel into structured conversation threads having respective contexts, wherein the model: for a first set of first unstructured conversation messages of the unstructured conversation messages performs a pairwise sentence comparison of the first unstructured conversation messages to assign the first unstructured conversation messages to the structured conversation threads, and for a second set of second unstructured conversation messages of the unstructured conversation messages performs a context similarity comparison of second contexts of the second unstructured conversation messages to first contexts of the structured conversation threads to assign the first unstructured conversation messages to the structured conversation threads, wherein the context similarity comparison does not comprise the pairwise sentence comparison involving the second unstructured conversation messages, and the first set is different than the second set .”
The limitation of “extraction…” as drafted covers a human organizing of activities where multiple conversations are taking place in which various topics are being discussed among multiple people.  A person monitors the conversations, separates them into pre-existing threads by doing a pairwise comparison of conversations with those threads and assigning them to relevant threads based on the context being talked about. If a relevant thread is not 
This judicial exception is not integrated into a practical application. In particular the claim recites additional elements of “processor” and “memory”. For example [93] of the as-filed specification describe a “processor of a general purpose computer” for implementing functions. Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to the integration of the abstract idea into a practical application, the additional element of using a computer is noted as a general computer as noted. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Further, the additional limitation in the claims noted above are directed towards insignificant solution activity. The claim is not patent eligible.
The independent claims 9 and 17 recite: “employing a model on a first set of first unstructured conversation messages of unstructured conversation messages from a plurality of parties communicating in a communication channel to perform a pairwise sentence comparison of the first unstructured conversation messages to assign the first unstructured conversation messages to structured conversation threads employing model on a second set of second unstructured conversation messages of the unstructured conversation messages to perform a context similarity comparison of second contexts of the second unstructured conversation messages to first contexts of the structured conversation threads to assign the first unstructured conversation messages to the structured , wherein the context similarity comparison does not comprise the pairwise sentence comparison involving the second unstructured conversation messages, and the first set is different than the second set .” 
The limitation of “employing…”, as drafted covers a human organizing of activities where once a model is trained, a person monitors the conversations and assigns them to respective categories as directed by the model by using pairwise comparison of messages to existing threads and creating new threads as necessary. For another set messages are contextually compared without doing a pairwise comparison.
This judicial exception is not integrated into a practical application. In particular the claim recites additional elements of “processor” and “computer readable storage medium”. For example [93] of the as-filed specification describe a “processor of a general purpose computer” for implementing functions. It also describes a computer readable storage medium that implements aspects of the functions. Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to the integration of the abstract idea into a practical application, the additional element of using a computer is noted as a general 
With respect to claims 7, 15, the claims relate to performing a pairwise sentence comparison on messages and assigning them to threads. This amounts to a human doing the comparison on messages and checking for existing threads to assign incoming messages to. No additional limitations are present.
With respect to claims 8, 16 & 20, the claims relate performing context similarity of unstructured conversations already existing threads. This amounts to a person using mental capacity determine context similarity of messages to existing threads and if similar thread does not exist, to create new one. No additional limitations are present.


Allowable Subject Matter
Claims 1, 7-9, 15-17 and 20 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 101. The allowablity is contingent upon applicant finding support in the specification based on the 35 USC 112a rejection.
Claims 2-6, 10-14, 18 and 19 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112a, and to include all of the limitations of the base claim and any intervening claims. The allowablity is contingent upon applicant finding support in the specification based on the 35 USC 112a rejection.



Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ATHAR NASEER PASHA whose telephone number is (408)918-7675.  The examiner can normally be reached on Monday-Thursday Alternate Fridays, 7:30-4:30 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/A.N.P./Examiner, Art Unit 2657   

 


/Paras D Shah/Primary Examiner, Art Unit 2659                                                                                                                                                                                                        
08/05/2021